TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00302-CR




Terry Lynell Shaftner, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 03-624-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
On April 20, 2006, the trial court revoked appellant’s community supervision and
imposed sentence.  Appellant timely filed both a motion for new trial and a notice of appeal.  On
May 22, the trial court signed an order granting the motion for new trial.
The appeal is dismissed.
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   June 14, 2006
Do Not Publish